852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sherlocke Evan Francis HOLMES, Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Respondent- Appellee.
No. 88-6671.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1988.Decided:  July 21, 1988.

Sherlocke Evan Francis Holmes, appellant pro se.
Before DONALD RUSSELL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Sherlocke Evan F. Holmes, a Virginia prisoner, appeals the magistrate's denial of his motion for bail pending the disposition of his 28 U.S.C. Sec. 2254 petition.  We dismiss the appeal for lack of jurisdiction.


2
The decisions of a magistrate may not be appealed directly to this Court unless the parties have consented to have a magistrate conduct all proceedings pursuant to 28 U.S.C. Sec. 636(c)(1).  Otherwise, if a party is dissatisfied with the magistrate's ruling, the proper procedure is to appeal to the district court.   Gleason v. Secretary of Health and Human Services, 777 F.2d 1324 (8th Cir.1985);  Geaney v. Carlson, 776 F.2d 140, 140 (7th Cir.1985);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984);  Alaniz v. California Processors, Inc., 690 F.2d 717, 720 (9th Cir.1982).


3
As there is no evidence that the parties in this case are proceeding under Sec. 636(c)(1), the magistrate's order is not appealable to this Court.  We therefore deny a certificate of probable cause and dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
DISMISSED.